Appeal from an order granting plaintiff’s motion to amend the final judgment of divorce by directing defendant to pay plaintiff the sum of ten dollars a week for her support and maintenance. Order reversed on the facts, without costs, and the motion denied, without costs. Appeal from an order denying defendant’s motion to eliminate or reduce the provision in a final judgment of divorce, which directed defendant to pay to plaintiff ten dollars a week for the support and maintenance of them two children, on the ground that one of them has become of age. Order modified on the facts by granting the motion to the extent of eliminating from the judgment the provision for the support of Arthur Malamat and by directing that the defendant continue to pay ten dollars a week, to be used for the support and maintenance of Sophie Malamat. As thus modified, the order is affirmed, without costs. In light of the contributions made to plaintiff by the two children; the fact that defendant is required to pay ten dollars for the support of his daughter; that with the court’s permission he has married a woman who had a child, whom he is now supporting, and in view of his meagre earnings, the motion to amend the final judgment so as to provide for the support and maintenance of the plaintiff should have been denied. When the judgment was entered herein (May, 1936) by which plaintiff was awarded ten dollars a week for the support of her two children, the elder of whom has since reached Ms majority, the younger, a daughter, was thirteen years and eight months of age. She was, at the time this motion was made, over nineteen years of age. The cost of maintaining her has necessarily increased. Although the son has come of age, in view of the added expense for the daughter the provision of the judgment for support and maintenance of the children is continued unabated for the support of the daughter only. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.